Citation Nr: 0811502	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-37 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
knee arthritis.

2.  Entitlement to service connection for left knee 
arthritis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to an initial rating higher than 10 percent 
for type 2 diabetes mellitus.

7.  Entitlement to an initial rating higher than 10 percent 
for right lower extremity diabetic neuropathy.

8.  Entitlement to an initial rating higher than 10 percent 
for left lower extremity diabetic neuropathy.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant/veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004, July 2005, and June 2006 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  

In August 2007, the veteran testified at a hearing before the 
undersigned.  A transcript of that hearing is of record.

As to entitlement to service connection for right knee 
arthritis, the RO in earlier August 2000 and January 2004 
rating decisions, denied on direct and secondary bases the 
veteran's claim of service connection for a right knee 
disorder and thereafter his application to reopen his claim.  
Those decisions are final.  38 U.S.C.A. § 7105 (West 2002).  
Therefore, regardless of the RO's action, the claim may be 
considered on the merits only if new and material evidence 
has been received since the last final rating decision.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The Board notes that the veteran, in February 2004, filed a 
notice of disagreement as to the effective date assigned his 
newly service-connected type 2 diabetes mellitus; in 
September 2004, he filed a notice of disagreement with the 
August 2004 rating decision that denied entitlement to 
service connection for pain radiating into his lower 
extremities; and, in November 2005, he filed a notice of 
disagreement with the October 2005 action that denied his 
claim to recognize his grandson as a dependent.  These issues 
are not in appellate status and further discussion is not 
warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As to all issues on appeal, the Board finds that a remand is 
required because the record shows that the veteran has been 
awarded Social Security Administration (SSA) disability 
benefits since 1983 (see VA treatment record dated in 
November 1995) and neither a request for these records nor 
the records themselves appear in the claims files.  See 
38 U.S.C.A. § 5103A(b); Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

As to the application to reopen the claim of entitlement to 
service connection for right knee arthritis, the Board finds 
that a remand is also required because the veteran has not 
been provided notice of the laws and regulations governing 
claims to reopen.  See 38 C.F.R. §§ 19.29, 19.31 (2007); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); Kent v. Nicholson, 
20 Vet. App. 1 (2006).

As to entitlement to service connection for left knee 
arthritis and hypertension, the veteran testified that his 
service-connected right leg disorder caused his current left 
knee arthritis and his service-connected type 2 diabetes 
mellitus caused his hypertension.  The post-service record 
documents the veteran having problems with his left knee as 
well as being diagnosed as having hypertension.  Therefore, 
because the March 2006 VA examiners' opinions are not fully 
responsive as to the etiology question with respect to 
secondary service connection, the Board finds that a remand 
is required to provide the veteran with another VA 
examination to obtain a medical opinion as to the 
relationship, if any, between his service-connected 
disabilities and his alleged left knee arthritis and 
hypertension.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Buchanan v. Nicholson, 451 
F. 3d 1331 (Fed. Cir. 2006).

As to entitlement to service connection for PTSD, the 
veteran's service personnel records show that he served in 
the Republic of Vietnam from October 1967 to October 1968 
with the 855th General Supply Company.  In January 2005, 
while the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) was able to verify that the 855th General 
Supply Company was located in Long Bin in 1967 and moved to 
Da Nang in February 1968, it also notified the RO that it 
could not verify the veteran's stressors without his 
providing more specifics regarding these events.  Thereafter, 
at his April 2007 personal hearing, the veteran provided the 
following additional stressor information:

From March 1968 to May 1968, while 
serving with the 855th General Supply 
Company, he came under enemy small arms 
fire one to two times a week while 
serving as a truck driver transporting 
materials on a daily basis between his 
unit's base camp and Da Nang airport; and  

From March 1968 to May 1968, while 
serving with the 855th General Supply 
Company, coming under enemy small arms 
fire at his base camp and, on one 
occasion, seeing a man from B or C unit 
lose a finger while running for cover 
during an enemy mortar attack.

Given the additional information provided above, the Board 
finds that given the diagnosis of PTSD already found in the 
record (see, for example, VA treatment records dated in 
September 2003 and August 2004) that on remand a second 
attempt should be made to verify the veteran's claimed 
stressors.  See 38 U.S.C.A. § 5103A(b).  If the above 
development verifies any of the veteran's PTSD stressors, he 
should also be afforded a VA psychiatric examination.  See 
38 U.S.C.A. § 5103A(d).  When readjudicating the claim, the 
RO should be mindful of the fact that corroboration of every 
detail is not required to satisfy the 38 C.F.R. § 3.304(f) 
requirement that there be credible supporting evidence that 
the claimed stressors actually occurred.  See Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  See also Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

As to entitlement to an initial rating higher than 10 percent 
for type 2 diabetes mellitus, the Board notes that while 
38 C.F.R. § 4.120, Diagnostic Code 7913, provides a 20 
percent rating for diabetes mellitus when, among other 
things, the appellant requires the use of an oral 
hypoglycemic agent and a restricted diet, the veteran 
testified that he started on an oral medication for his 
diabetes mellitus in May 2007, but the first documented 
incident of his using an oral hypoglycemic agent (i.e., 
glipizide) does not appear in the record until June 14, 2007.  
Therefore, upon remand, the RO should ensure that an increase 
in rating is at least provided as of June 14, 2007, and it 
should undertake to determine if there are any outstanding 
records to show an earlier date upon which a 20 percent 
rating may be assigned.

As to the claims for higher initial evaluations for right and 
left lower extremity diabetic neuropathy, the Board notes 
that the veteran, in November 2005, filed a notice of 
disagreement with the RO's July 2005 rating decision that 
granted service connection for right and left lower extremity 
diabetic neuropathy and assigned 10 percent disability 
ratings effective from June 7, 2004.  A statement of the case 
addressing these issues, however, has not been issued by the 
RO.  Because the United States Court of Appeals for Veterans 
Claims (Court) has indicated that referral to the RO of 
issues with which the veteran disagrees does not suffice, see 
Manlincon v. West, 12 Vet. App. 238 (1999), a remand is 
required for appropriate action, including reconsideration of 
the issues and the issuance of a statement of the case if the 
benefits sought cannot be granted.

Accordingly, the appeal is REMANDED for the following 
actions:

1.  Obtain from the Social Security 
Administration the records related to the 
grant of benefits as well as the medical 
records relied upon concerning his claim 
and the veteran's continued benefits.  
Efforts to obtain the requested records 
should be ended only if the records are 
obtained or it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Because these are 
Federal records, if they cannot be 
located or no such records exist, the 
veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claims files.

2.  Provide the veteran with notice of 
the laws and regulations regarding 
reopening his claim of entitlement to 
service connection for right knee 
arthritis in accordance with the Court's 
holding in Kent.  This notice must 
include the reasons for earlier denials 
of his claim in August 2000 and January 
2004 decisions.  

3.  Schedule the veteran for an 
examination in order to ascertain the 
relationship between his left knee 
arthritis, if any, and his military 
service and/or his service-connected 
right leg disorder.  The claims folders 
are to be furnished to the examiner for 
review.  Following a review of the 
relevant evidence, the clinical 
evaluation and any tests that are deemed 
necessary, the examiner should address 
the following questions:

(a)  Is it at least as likely as not 
(50 percent or higher degree of 
probability) that the veteran has 
arthritis in the left knee? 

(b) Is it at least as likely as not 
(50 percent or higher degree of 
probability) that the veteran's left 
knee disability was caused or 
aggravated by military service?

(c) Is it at least as likely as not 
(50 percent or higher degree of 
probability) that left knee 
arthritis manifest to a compensable 
degree in the first post-service 
year?

(d) Is it at least as likely as not 
(50 percent or higher degree of 
probability) that left knee 
arthritis was caused by a service-
connected right leg disorder?   

(e)  Is it at least as likely as not 
that the veteran's service-connected 
right leg disorder aggravated a left 
knee disability?  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  
If aggravation is present, the clinician 
should indicate, to the extent that is 
possible, the approximate level of left 
knee disability present (i.e., a 
baseline) before the onset of the 
aggravation in relation to current 
disability.  

All opinions rendered must be supported 
by complete rationale.

4.  Schedule the veteran for examination 
in order to ascertain the relationship, 
if any, between hypertension and military 
service and/or service-connected type 2 
diabetes mellitus.  The claims folders 
are to be furnished to the examiner for 
review.  Following a review of the 
relevant evidence, the clinical 
evaluation and any tests that are deemed 
necessary, the examiner should address 
the following questions:

(a)  Is it at least as likely as not 
(50 percent or higher degree of 
probability) that hypertension was 
caused or aggravated by military 
service?

(b) Is it at least as likely as not 
(50 percent or higher degree of 
probability) that hypertension 
manifest to a compensable degree in 
the first post-service year?

(c) Is it at least as likely as not 
(50 percent or higher degree of 
probability) that hypertension was 
caused by type 2 diabetes mellitus, 
including the medication required to 
treat the disability?   

(d)  Is it at least as likely as not 
that type 2 diabetes mellitus, 
including the medication required to 
treat the disability, aggravated any 
diagnosed hypertension?  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  
If aggravation is present, the clinician 
should indicate, to the extent that is 
possible, the approximate level of left 
hypertension present (i.e., a baseline) 
before the onset of the aggravation.   

All opinions expressed must be supported 
by complete rationale.

5.  Contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
and request that the Unit Records for the 
855th General Supply Company for March 
1968 to May 1968 be reviewed to see if 
they verify the veteran's claims that 
members of his unit acted as drivers on 
truck convoys delivering supplies to the 
Da Nang airport and came under small arms 
fire and/or that the base camp for the 
855th General Supply Company came under 
mortar attack.  All actions to obtain the 
requested records should be documented 
fully in the claims files.

6.  If the above development verifies any 
of the veteran's PTSD stressors, he 
should then be afforded a psychiatric 
examination to determine if the diagnosed 
PTSD is premised upon the verified 
events.  The claims folders are to be 
furnished to the examiner for review.  
Following a review of the relevant 
evidence, the clinical evaluation and any 
tests that are deemed necessary, the 
examiner should address render an opinion 
as to whether it is at least as likely as 
not (50 percent or higher degree of 
probability) that the veteran has PTSD 
due to military service.  All opinions 
expressed must be supported by complete 
rationale.

7.  When the development requested has 
been completed, the issues should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

Specific adjudication of the veteran's 
claim for a higher rating for diabetes 
mellitus based upon evidence of the use 
of prescribed medications recorded in his 
medical record dated in June 2007 is also 
required.  As such, staged ratings must 
be considered under Fenderson.  


As to the application to reopen the claim 
of entitlement to service connection for 
right knee arthritis, such 
reconsideration should include taking 
into account the United States Court of 
Appeal for the Federal Circuit's holding 
in Boggs v. Peake, No. 2007-7137 (Fed. 
Cir. Mar. 26, 2008).  

8.  As to the claims for higher initial 
evaluations for right and left lower 
extremity diabetic neuropathy, issue a 
statement of the case if the benefits 
sought cannot be awarded.  If, and only 
if, the veteran files a timely 
substantive appeal as to either of these 
issues, should that issue be returned for 
review by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

